DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  (07/01/2022) has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Species

    PNG
    media_image1.png
    479
    612
    media_image1.png
    Greyscale

The elected species was not found. Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species


	The examinable species is represented by Compound 7

. 
    PNG
    media_image2.png
    398
    370
    media_image2.png
    Greyscale
.

 Compound 7 reads on Formula II wherein  R2, R3 and A = carbazole; R4 = H; R1 = D = carbazole, X = single bond, R = H. Compound 7 reads on claims 66.

Claims 67 are withdrawn from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66, 71, 73, 76, 77  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (Chem, Coummun., 2015, 51, 1650-1653).

Regarding Claims 66, 73, 76, 77, Tang teaches Compound 7, above, which reads on applicants’ Formula II as discussed above (per claim 66).
Compound 7 shows:
R1 = D, carbazole (per claims 71, 73)
R4 = H (per claim 76)
R = H (per claim 77)

Regarding Claims 83-84, Tang teaches OLEDs (page 1651):


    PNG
    media_image3.png
    324
    636
    media_image3.png
    Greyscale
Compound 7 is used as a host material in the light emitting layer (per claim 83-84).

Allowable Subject Matter
Claim 85 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach Compound 7 as a dopant (per claim 85)

Response to Amendment
The office has applied new art; applicants’ arguments are moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786